Appeal by defendant from an order of the County Court of Ulster County which denied defendant’s application for a writ of error coram nobis. Defendant was indicted by a Supreme Court Grand Jury. The record is clear that the Supreme Court transferred the indictment to County Court with the notation on the minutes: “ Right to counsel reserved.”. Thereafter, upon a plea of guilty, defendant was sentenced. At all times in County Court, including the time when he entered his plea of guilty, defendant was represented by assigned counsel. His complaint now seems to be that he should have been assigned counsel in Supreme Court where the only proceedings were the transfer of the indictment to County Court, with the above-quoted reservation. There is no merit in such a contention. Order unanimously affirmed. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.